Title: To Thomas Jefferson from James Carver, 18 November 1808
From: Carver, James
To: Jefferson, Thomas


                  
                     Sir—
                     PhiladelphiaNovr. 18th 1808
                  
                  Understanding through the medium of the public prints, from Washington, as well as through private and respectable information, from characters well versed in Military Tactics, that a probable change in the military System of this County, is about to take place, I take the liberty of tendering an offer of my Services, as a master in the Art of Military Equitation,—a branch of Science in which I flatter myself it is in my power to make myself servicable to this Country.
                  I Should at the same time deem it nugatory, as well as presumptive, to attemp to point out to a Man of your information—or to the Goverment over which you have the Honor to preside—the necessity there is, and the advantages that would occur from establishments of this Nature, But in Case Such establishments now, or at any future period, should be deemed necessary, I shall feel proud, to be permitted, to be remembered as an advocate for such an appointment.
                  My pretention to the Art for which I am a Solicitant Can readily be Known by a reference to Such characters as I am confident will meet your approbation. I can, however as a further Testimony inform you that I was from my earliest youth, Initiated in the Art of equitation Under the first Professors in Europe,—& continued to practice it for upwards of Twelve Years in Calcutta in Bengall;—but having from ill Health, become a Wanderer for that invaluable of all Blessings, I in the year 1803 arrived in this Country where I found the happiest Assylum in the Globe, and having now adopted It as my native Land, shall feel proud in devoting the few remaining Years, of my Life & Talents, to It’s Service
                  I was lately through the medium of a particular friend of mine in N.Y’k made acquainted with the establishment of the Military Academy at West Point, under your Patronage, where I understand there are already Fifty Cadets, & Professors in different branches of science already appointed to instruct them, if therefore Government Should deem it necessary to add thereto an establishment for instructing the Art of Equitation I shall feel grateful by being honor’d with the appointment.
                  I have the Honor to be Your Excellencys—Most respectful Hble Servt.
                  
                     James Carver 
                     
                  
                  
                     
                        [Note in Dearborn’s hand on verso:]
                     
                     no answer
                  
               